DETAILED ACTION
This is a notice of allowance in response to the after final response filed 11/11/2021.
	
Status of Claims
Claims 1-11 are pending;
Claims 1 and 4 are currently amended; claims 2, 3, and 10 were previously presented; claims 5-9 and 11 are original; claims 12-24 have been cancelled;
Claims 1-11 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 11/11/2021 in reply to the Office action mailed 10/15/2021 is hereby entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	
	In the Claims Filed 11/11/2021

	Claim 1, line 10, "second side wall" has been changed to --a second side wall--.



Allowable Subject Matter
Claims 1-11, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a box support system as specified in claim 1.  Relevant references include Manville (US 2,963,127). 
As similarly presented on pages 11-13 of the Office action mailed 02/03/2021, Manville teaches most of the limitations of claim 1 but does not teach "a second interface arm that engages an outside surface of an outside of the first channel when the second channel is nested with the first channel, with the first and second interface arms in an interleaved engagement with the first side wall of the first channel" (claim 1, lines 23-25) in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Manville with any reference(s) in the current prior art of record, or to obviously combine as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-11) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631